—Order, Supreme Court, New York County (Bruce Allen, J), entered on or about October 11, 2011, which adjudicated defendant a level two sexually violent offender pursuant to the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
The court providently exercised its discretion in granting a downward departure to risk level two while declining to grant a further departure (see People v Mingo, 12 NY3d 563, 568 n 2 [2009]; People v Johnson, 11 NY3d 416, 421 [2008]). The court properly determined, after balancing the evidence of defendant’s rehabilitative efforts against the extreme seriousness of his criminal conduct, that a downward departure to the lowest risk level would not be warranted. Concur — Tom, J.P., Andrias, Friedman, Moskowitz and Renwick, JJ.